Citation Nr: 0718309	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  02-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected depressive disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1978 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which continued the veteran's 
service-connected depressive disorder at 30 percent 
disabling.  The veteran perfected an appeal of this decision.  
He subsequently moved from Montana to California; the Oakland 
RO currently has jurisdiction over the veteran's claim.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the Oakland RO in March 
2007.  The transcript of the hearing is associated with the 
veteran's VA claims folder.  A motion to advance this case on 
the Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2006).

Issues not on appeal

In a September 2005 rating decision, the RO increased the 
veteran's service-connected left distal clavicle resection 
and coracoacromial ligament repair to 30 percent disabling 
and denied the claim for entitlement to service connection 
for arthritis of the left shoulder.  The veteran has not 
disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].





FINDING OF FACT

The veteran's depressive disorder is currently manifested by 
continuous depression, impaired impulse control, difficulty 
in adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for service-
connected depressive disorder have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107] to ensure 
that VA procedures have been properly applied in this case.  
The VCAA provides an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006)].  

Section 5103(a) and section 3.159(b) of the VCAA also require 
that the veteran receive notification as to disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the veteran has been provided 
notice as to the requirements for a higher disability rating 
and effective date via a letter from the RO dated March 20, 
2006.  Accordingly, the Board finds that these notice 
requirements have been satisfied.
The RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated June 9, 2003, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Moreover, the August 2001 SOC informed the veteran 
of the rating criteria for anxiety disorders.  In light of 
the information provided to the veteran, VA has satisfied its 
obligation to notify him and further development in this 
regard would serve no useful purpose.  

Additionally, the veteran, through his representative, 
responded to the June 2003 VCAA letter, informing the RO he 
was receiving treatment at the VAMC in Oakland and asking to 
proceed with his claim, indicating his understanding of the 
VCAA notice and that he had no further evidence to submit in 
support of his claim.  The VAMC outpatient records were 
subsequently associated with the claims folder, and the RO 
readjudicated his claim with consideration of such in the 
August 2006 SSOC.  Accordingly, all the pertinent evidence is 
already of record.  As such, the Board finds the VA's duty to 
assist in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

Specific rating criteria

Depression is to be rated under the general rating formula 
for mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions relating to rating psychiatric disabilities read 
as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

In contrast, scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Lower scores represent 
proportionately greater levels of disability. See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  
Diagnostic Code 9434 is the most appropriate primarily 
because it pertains specifically to the veteran's current 
psychiatric disability (major depressive disorder).  In any 
event, with the exception of eating disorders, all mental 
disorders including depression are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  

Mittleider concerns

The evidence demonstrates the presence of schizoaffective 
disorder during the May 2006 VA examination.  The Board is 
precluded from differentiating between symptomatology 
attributed to a service-connected disability and a non 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  However, J.O., MSW/MPH, and K.V., M.D., 
indicated in a December 2004 statement that "while it is 
true that [the veteran] is currently diagnosed with 
schizoaffective disorder, his symptom presentation has been 
constant since discharge and his symptoms are consistent with 
the diagnosis of major depressive disorder as well."  
Moreover, the May 2006 examiner specifically indicated that 
the veteran's depression was part and parcel with the 
schizoaffective disorder and produced the same 
symptomatology.  Accordingly, the symptomatology attributed 
to the veteran's schizoaffective disorder will be considered 
in the adjudication of this claim. 

Additionally, the May 2006 VA examiner specifically found 
that the veteran's alcohol and substance abuse was "not a 
factor in his condition."  Accordingly, such will not be 
considered in the adjudication of this claim.  See 
Mittleider, supra.

Schedular rating

The veteran's service-connected depressive disorder is 
currently rated as 30 percent disabling.  After a review of 
the medical evidence, the Board finds that the veteran's 
current depressive disorder symptoms best fit the criteria 
for a 70 percent disability rating under Diagnostic Code 
9434.  

Of particular significance are the veteran's GAF scores, 
which reflect a decline in level of functioning functioning.  
In October 2000 and November 2000, the veteran's GAF score 
was measured at 50 by R.T, Ed.D. and D.S., Ph.D.  However, as 
of the time of the veteran's most recent VA examinations in 
June 2003 and May 2006, the veteran's GAF score had declined 
to 40, indicative of serious to major impairment in social 
and occupational functioning.  Indeed, the VA examiner in May 
2006 noted that the veteran's psychiatric symptoms "have 
interfered with his ability to work, as well as his social 
functioning . . . . he is not able to provide for himself a 
place to live."

Additionally, the veteran has exhibited near-continuous 
depression.  S.G.F., Ph.D., noted in February 1996 that the 
veteran "reported frequent depressed mood."  Moreover, Dr. 
S.G.W., M.D., indicated the veteran was "very depressed" in 
November 2000.  Additionally, J.O. and Dr. K.V. indicated in 
October 2004 that the veteran "reported poor concentration, 
depressed mood, fatigue and chronic insomnia virtually every 
day when he is not medicated."  There are also notations of 
depression throughout the VA outpatient records, including a 
September 2004 notation of depressed mood and poor affect 
regulation.
 
There is also evidence of impaired impulse control.  R.T., 
Ed.D., noted in November 2000 that the veteran evidenced 
"problems with hyperactivity and impulse control."  The 
veteran indicated to J.O. and Dr. K.V. in October 2004 that 
he was often irritable and did not get along well with 
others.  Additionally, insight was noted to be "impaired" 
and judgment was noted to be "fair" during both the June 
2003 and May 2006 VA examinations.  The Board finds this 
symptomatology is sufficient to concede impaired impulse 
control.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].

In short, although the veteran has not met all of the 
criteria for a 70 percent rating, he appears to have met most 
of them.  Therefore, a review of the evidence clearly 
indicates that symptomatology associated with the veteran's 
depressive disorder most closely approximates that associated 
with a 70 percent evaluation.  
See 38 C.F.R. § 4.7.  

The record indicates that the veteran has not suffered total 
occupational and social impairment as would be required for a 
100 percent disability rating.  Though the veteran evidences 
persistent delusions or hallucinations, there is no evidence 
of gross impairment to thought processes and communication, 
or grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of 
close relatives, or his own occupation or own name, or 
inability to perform activities of daily living.   

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has not raised the matter himself.  Moreover, the 
veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual.  
The general rating criteria appear adequately descriptive for 
the current evaluation.  Accordingly, the matter of the 
veteran's potential entitlement to an extraschedular rating 
will not be considered.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating is 
warranted for the veteran's service-connected depressive 
disorder.  To that extent, the appeal is allowed.


ORDER

Entitlement to an increased disability rating, 70 percent, 
for depressive disorder is granted, subject to criteria 
applicable to the payment of monetary benefits.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


